Peninsula Gaming, LLC 301 Bell Street Dubuque, Iowa 52001 April 19, 2010 Ms. Amanda Ravitz, Esq. Branch Chief - Legal United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Mail Stop 3561 Re: Peninsula Gaming, LLC; Registration Statement on Form S-4 (File No. 333-164641) Ladies and Gentlemen: The undersigned registrant hereby respectfully requests that the effectiveness of the above-referenced registration statement be accelerated so that such registration statement will become effective by 4:30 p.m., New York City time, on Wednesday, April 21, 2010, or as soon thereafter as possible. Very truly yours, PENINSULA GAMING, LLC By: /s/Natalie A. Schramm Name:Natalie A. Schramm Title:Chief Financial Officer
